DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;   

5.  Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Smith et al. (United States Patent Application Publication Number:  US  2016/0191548 A1).

6.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Also, no temporal order was claimed for all of the acts and/or functions.

7.  Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Smith taught a method (e.g., see Title and Abstract) comprising:
receiving an object (e.g., see figure 5 (510) and paragraph [0077]) to be processed using serverless functions (e.g., see paragraph [0077]{note: “email 600 may first have to pass through device 630” but not “must” {i.e., per figure 6, from the Internet, to the firewall, to 620}.  Also, per paragraph [0077] “device 630 may be a dedicated security device that interfaces with one or more SMTP servers to analyze emails received by the SMTP servers before they are ultimately forwarded to the intended recipients” – that is 620 and 630 are user devices apart from the server(s) per the word “dedicated”}, and paragraph [0114]) of a distributed object storage (e.g., see paragraph [0067 “distribution”], paragraph [0068], paragraph [0070], and paragraph [0108]), the object having object metadata indicating an attribute of the object (e.g., see Abstract, paragraph [0007], paragraph [0072], paragraph [0140], paragraph [0265], paragraph [0267], and paragraph [0274]);
b) analyzing, by a processing device, a content of the object and validating the attribute in view of the content of the object (e.g., see Abstract “evaluating metadata in the email content to determine if the email content is potentially malicious”, paragraph [0007], paragraph [0253], paragraph [0256], and paragraph [0267]), wherein the analyzing is performed using one or more scripts at an object-based storage level of the distributed object storage (e.g., see paragraph [0109], paragraph [0111] to paragraph [0114]. paragraph [0120], paragraph [0123], paragraph [0126], and paragraph [0136] to paragraph [0140]);
c) publishing a validation event indicating a validation status of the attribute (e.g., see figure 5 (580) and  paragraph [0092]); and,
d)  determining whether to process the object using the serverless functions in view of the validation status (e.g., see figure 5 (580) and paragraph [0092]).

8.  Per claim 2, Smith also taught wherein analyzing the content of the object at the object-based storage level preserves computational resources associated with the serverless functions (e.g., see paragraph [0077]{note: “email 600 may first have to pass through device 630” but not “must” {i.e., per figure 6, from the Internet, to the firewall, to 620}.  Also, per paragraph [0077] “device 630 may be a dedicated security device that interfaces with one or more SMTP servers to analyze emails received by the SMTP servers before they are ultimately forwarded to the intended recipients” – that is 620 and 630 are user devices apart from the server(s) per the word “dedicated”}, and paragraph [0114]) in that the functions of evaluating the email is performed by either the user device or dedicated device of the user per above.

9.  Per claim 3, Smith also taught wherein the attribute is a stated type of the object (i.e., an email and/or webpage) and wherein analyzing the content of the object comprises analyzing a header of the object to detect patterns in a content of the header (e.g., see paragraph [0082] to paragraph [0085], and paragraph [0264] to paragraph [0267]).

10.  Per claim 4, Smith also taught wherein validating the attribute of the object comprises determining whether the patterns in the content of the header correspond to the stated type of the object (e.g., see paragraph [0082] to paragraph [0085], and paragraph [0264] to paragraph [0267]).



12.  Per claim 6, Smith also taught wherein publishing the validation event comprises updating the validation status as false when the type of the object is unverified; and updating the validation status as true when the type of the object is matching (e.g., see figure 5 (560) where Yes is false and No is true).
13.  Per claim 7,    Smith also taught wherein the one or more scripts perform the analyzing asynchronously (e.g., see paragraph [0114]{note: while a page is evaluated synchronously, pages, and/or emails, are asynchronously evaluated depending on when requests are received by the system (by the user and/or the dedicated-device indicated above} {i.e., email and webpages can be requested at different times}).
14. Per claims 8-20, these encompassing claims do not teach or define above the correspondingly rejected claims given above, and are thus are rejected for the same supporting rationales as given above with respect to claims 1-7.
15.  The other evidence of record, indicated on FORM PTO-892, but not relied upon in the above rejections, taught detecting Denial of Service by evaluating content of objects.

16.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).



19.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT B HARRELL/
   Primary Examiner
      Art Unit 2442